Citation Nr: 1707424	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  13-10 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Penelope Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel
INTRODUCTION

The Veteran served on active duty from November 1969 to September 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that the Veteran has claimed entitlement to service connection for various psychiatric disabilities over the years, including PTSD, schizophrenia, and a nervous condition.  The rating decision on appeal included two issues, service connection for PTSD (claimed as mental health condition) and anxiety disorder not otherwise specified (claimed as mental health disorder to include PTSD).  Based on the Veteran's contentions and the evidence of record, the Board has combined the issues.  A claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In essence, a veteran does not file a claim to receive benefits for a particular psychiatric diagnosis that is named on a claims form, but instead makes a general claim for compensation for the difficulties posed by the mental condition.  Id.  Accordingly, the Board has reframed the issue on appeal, as shown on the title page.

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in May 2016.  Following the hearing, the Veteran's attorney provided additional evidence with a waiver of RO consideration.

The Board is required by law to review appeals in docket order unless unusual hardship or "other sufficient causes" have been shown to advance a case on the docket.  38 U.S.C.A. § 7107(a) (West 2014).  In March 2015, VA's Deputy General Counsel for Legal Policy advised that the Board is not precluded from advancing cases on the docket under 38 U.S.C.A. § 7107(a)(2)(C) and 38 C.F.R. § 20.900(c)(1) in consideration of a VLJ's pending retirement if such action would "produce fair, efficient, timely, [and] effective review of appeals", but also "fairness in adjudications among and between veterans."  Ramsey v. Nicholson, 20 Vet. App. 16, 34 (2006).  Such advancement is not automatic.  

Here, the undersigned VLJ will be retiring this spring and the appellant's appeal is currently outside the "workable docket."  Nevertheless, in this case, the Board has considered the benefit to the appellant, the impact on other claimants that would result from advancing his case, and the impact on other claimants that would result if the case is not advanced, and has decided that advancement on the docket for the sole purpose of rendering this decision is fair and appropriate at this time.  


FINDINGS OF FACT

1.  In an April 2006 rating decision, the RO denied the Veteran's claim of service connection for a psychiatric disorder. 

2.  The evidence received since the April 2006 rating decision regarding reopening a claim of service connection for a psychiatric disorder is new and raises a reasonable possibility of substantiating the claim.

3.  The Veteran has a current diagnosis of schizoaffective disorder that had its onset in service.


CONCLUSIONS OF LAW

1.  The April 2006 RO decision, which denied the Veteran's claim of service connection for a psychiatric disorder, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2006). 

2.  New and material evidence sufficient to reopen the previously denied claim of service connection for a psychiatric disorder has been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for service connection for schizoaffective disorder have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reopened Claim

The Veteran has filed claims for service connection for various psychiatric disorders since the 1980s.  These claims were denied in rating decisions dated in May 1985, January 1989, October 2002, April 2005, and April 2006.  

The April 2006 rating decision denied the Veteran's claim of service connection for a psychiatric disorder on the basis that no psychiatric disorder was diagnosed during service and there was no medical nexus evidence linking a current psychiatric disability with service.  The Veteran did not appeal the April 2006 rating decision, and it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2006). 

A claim that has been previously denied may be reopened if new and material evidence is received with respect to that claim.  38 U.S.C.A. § 5108.  New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156 (a). 

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a); see Shade v. Shinseki, 24 Vet. App. 110 (2010) (finding that the language of 38 C.F.R. § 3.156 (a) creates a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened). 
The evidence of record associated with the claims file since the April 2006 rating decision includes the Veteran's hearing testimony, as well as a medical opinion dated in September 2016 from a private psychologist to the effect that the Veteran has schizoaffective disorder that had its onset during his period of service.  For the purpose of reopening claims, the credibility of the evidence is presumed. 

The Board finds the evidence received since the April 2006 rating decision regarding reopening a claim of service connection for a psychiatric disorder is new and raises a reasonable possibility of substantiating the claim.  Therefore, the claim is reopened.

II.  Service Connection on the Merits

The Veteran seeks service connection for a psychiatric disorder.  He asserts that he began having psychiatric symptoms during service after he returned from the Republic of Vietnam.  The service treatment records show that in June 1972 the Veteran was "nervous and upset with the Army."  He was prescribed Valium at that time.  

Private treatment records dated in 1979 note that the Veteran was not taking his medications and was displaying a consistent paranoid pattern of reactions.  In May 1980 the Veteran was noted to be in an active paranoid schizophrenic condition.

An April 1985 VA examination noted a diagnosis of chronic substance abuse with depression and psychotic manifestations.  In June 1987 the Veteran was found disabled by the Social Security Administration due to paranoid schizophrenia.  The Veteran was hospitalized in August 2004 with a diagnosis of paranoid schizophrenia.  

A VA psychiatric examination in January 2010 determined that the Veteran did not have PTSD, and that his current diagnosis, schizoaffective disorder, did not appear to be service connected as "his anxiety symptoms reportedly began approximately 11 or 12 years ago, significantly later than his Vietnam service."

In September 2016, a private psychologist, O. A.-S., Ph.D., reviewed the claims file, conducted a clinical interview of the Veteran, and provided a thorough evaluation and opinion.  Dr. A.-S. noted that:

[The Veteran] has no history of psychiatric illness or symptoms prior to his military involvement.  While in the military, [he] denies any history of seeing a psychiatrist or having inpatient or outpatient treatment.  [He] reports that during the end of his time in Vietnam and certainly upon his return to the United States thereafter that he began having difficulties with disorganized thoughts, poor motivation, and mild psychotic symptoms such as an inability to connect with others, and an inability to understand what others meant.  [He] also appears to have begun experiencing mild paranoia at that time.  After leaving the military [he] struggled with interpersonal communication, staying on task, and thought disturbances.  He traveled around the country for several years, eventually settling in Houston, Texas, where he worked for the Trailways bus line....[He] reports that he began fearing that his roommate was plotting to kill him, and also had other difficulties with delusions and thought disorder symptoms.  [The Veteran] was hospitalized in 1977 in Houston, Texas.  At this time [he] received his first diagnosis of schizophrenia.  [The Veteran] reported that he'd been inpatient many times.  Records indicate a substantial amount of outpatient treatment, both through the [VA] and in private outpatient clinics.  The reports in the file date back to 1979, and are consistent in diagnosing [him] with schizophrenia or schizoaffective disorder, bipolar type.  [His] reports of his symptoms are consistent from the beginning of the record and are significant for paranoia, depression, and chronic thought disorganization.  [The Veteran] has a history of significant grandiosity in the record, as well as periods of hypersomnia and difficulties with impulsivity and behavioral disturbance.  

[The Veteran] has a history of schizophrenia versus schizoaffective disorder diagnoses dating back to 1979 in the records provided.  This is consistent throughout the records to present date.  [The Veteran] reports a self-diagnosis of PTSD and he strongly believes that being diagnosed with PTSD is "'better" than being diagnosed with either schizophrenia or schizoaffective disorder.  It is notable that throughout the records there is only one other mention of a possibility of PTSD.  [J.H.], a masters level licensed mental health clinician, opined possible PTSD in 2004.  Mr. H. was briefly [the Veteran]'s clinician at a private clinic and based his PTSD diagnosis off of [the Veteran]'s reports of experiences in Vietnam in combat.  [The Veteran] later acknowledged that he has no combat experience.  VA mental health providers have specifically ruled out PTSD on a number of occasions, including C&P evaluations by Dr. [B] in 2004 and Dr. [L] in 2010.  Both report that criteria for PTSD was not met as [the Veteran] does not have any specific traumatic incidents that rise to the level of PTSD criteria, nor does [he] experience symptoms consistent with PTSD diagnosis.  

[The Veteran] has a lengthy history of self-adjusting medications.  [He] reports considerable psychotic symptoms during this evaluation... He evidenced loose associations, considerable thought disorganization, paranoia, and considerable tangentiality in his thought processes during this interview.  

During the course of this evaluation 662 pages of military service and VA medical records were reviewed, and a substantial clinical interview lasting over 1.5 hours was conducted with [the Veteran].  Based on the totality of evidence, an accurate psychiatric formulation for [the Veteran] would involve schizoaffective disorder, bipolar type....

In summation, [the Veteran] is a gentleman with an approximate 40-year history of schizoaffective symptoms and diagnosis.  [He] reports an insidious onset of these symptoms beginning at approximately the time he returned from Vietnam, while he was still in the military.  [The Veteran]'s reports of feeling disorganized, having difficulty staying on task, and having difficulty understanding what others say and difficulties expressing himself are consistent with emerging insidious psychotic symptoms that are consistent with a schizoaffective diagnosis.  These symptoms escalated to paranoia, disorganized behavior, and difficulty maintaining appropriate social behavior by the time he left the military. These symptoms continued in the community and eventually led to the first of multiple inpatient hospitalizations for [him], starting in approximately 1977.  [The Veteran] continues to have active and fairly uncontrolled schizoaffective disorder symptoms, and this disorder has been opined consistently for the past 40 years in [his] record.  Based on the typical course of schizoaffective and schizophrenia spectrum disorders, it is more likely than not that [the Veteran]'s symptoms preceded his initial inpatient hospitalization by several years.  This means that it is more likely than not that indeed [he] did develop schizoaffective symptomology while actively serving in the military.

The Board finds Dr. A.-S.'s opinion to be the most thorough and probative in the record, as it is based on a thorough review of the claims file and an extensive interview with the Veteran.  In contrast, the January 2010 VA examiner's opinion, which referred to "anxiety symptoms" beginning "11 or 12 years ago," does not evidence a knowledge of the objective evidence which clearly notes treatment for serious psychiatric symptoms beginning in the 1970s. 

The Veteran was seen near the end of his period of active service with psychiatric complaints and was prescribed Valium at that time.  Within a few years of his separation from service, he was diagnosed with paranoid schizophrenia.  Dr. A.-S. has provided a well-reasoned opinion that the inservice symptoms were an early manifestation of the subsequently diagnosed psychiatric disability, which is properly diagnosed as schizoaffective disorder.

The evidence is in at least equipoise on the question of whether the Veteran's currently diagnosed schizoaffective disorder had its onset in or is otherwise related to his period of active service.  Having resolved reasonable doubt in the Veteran's favor, the evidence is in favor of the claim.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  Consequently, service connection for schizoaffective disorder is warranted.  See 38 U.S.C.A. §1110; 38 C.F.R. § 3.303.



ORDER

The Veteran's claim of service connection for a psychiatric disorder is reopened; service connection for schizoaffective disorder is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


